DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 2/19/2021 has been entered. Claims 2-5 and 13-16 have been canceled, claim 21-28 have been added. Claims 1, 6-12, 17-28 remain pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7, 9-12, 18, 20, 23, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui U.S. Patent Application 20020060648 in view of Jin U.S. Patent Application 20150358614, and further in view of Marti U.S. Patent Application 20130100008.
Regarding claim 11, Matsui discloses an image synthesis apparatus, comprising:
at least one processor (CPU 301); and

acquire a virtual object (paragraph [0052]: in step S504, a virtual space is formed… the object in the virtual space formed in step S504 is obtained);
acquire a video captured by an image sensor (paragraph [0048]: in step S501, an image signal is transmitted from the right-eye camera 110 to the video capture board 320. The computer 300 captures an image from the right-eye camera 110 via the video capture card 320);
recognize at least one hand and obtain hand information (paragraph [0049]: in step S502, the three-dimensional-position-sensor fixed 10 station 210 detects the positions of the HMD-position sensor 120 and the palm sensor 121, and assumes the position and the shape of the arm of the player (the object) from the positions detected by the two sensors 120 and 121);
acquire image rendering information based on the virtual object and the hand information (paragraph [0052]: in step S505, the positional relationship between the object in the real space assumed in step S503 and the object in the virtual space formed in step S504 is obtained); and
perform synthesis rendering on the virtual object and the at least one hand based on the image rendering information to generate a synthetic image (paragraph [0055]: in step S508, the object (603 shown in FIG. 4) and the object in the real space (604 shown in FIG. 4) are superposed. The resultant synthesized image (605 shown in FIG. 4) is an image based on the depth in the three-dimensional space; paragraph [0056]: in step S509, the synthesized image is displayed).

Jin discloses an identifier for identifying a virtual object; the hand information comprises information indicative of at least one key point of the hand (paragraph [0101]: an identifier for representing a selection of the virtual object 20 or the icon 21, around the tip of the finger 10 (key point));
recognizing at least one hand in the video (paragraph [0088]: The wearable device 200 can detect a user gesture, such as a hand gesture… a user gesture can be a user's action of bending a finger or changing a hand motion; paragraph [0093]: The wearable device 200 can track the hand gesture through the camera module 291).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matsui’s to detect hand gesture as taught by Jin, to change augmented reality information corresponding to the user gesture.
Matsui as modified by Jin discloses all the features with respect to claim 11 as outlined above. However, Matsui as modified by Jin fails to disclose the image rendering information comprises sequence frames for forming the virtual object and information indicative of an association between the virtual object and the at least one key point of the at least one hand. 
Marti discloses the image rendering information comprises sequence frames for forming the virtual object and information indicative of an association between the virtual object and the at least one key point of the at least one hand (paragraph [0013]: The tracking sensor 102 may provide video capabilities and enable tracked objects to be output via the display in real-time, for example, a gesture made by a hand… in response to the tracking sensor 102 tracking 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matsui and Jin’s to detect hand gesture as taught by Marti, to alter one or more aspects of the image conveniently via hand gesture.

Regarding claim 18, Matsui as modified by Jin and Marti discloses the apparatus of claim 11, wherein the image rendering information further comprises one or more of at least one serial number corresponding to the at least one key point of the at least one hand to be followed by the virtual object, a scale of the virtual object, a rendering mode and a rendering order (Matsui’s paragraph [0042]: in FIG. 4... masking processing is performed based on a priority order for each object. The first, second and third priority orders are given in this embodiment to the shark 10, the man's hand 12 and the rock 11, respectively, from the front side… the shark 10 is displayed as it is because it is present in front of the man's hand 12, and a portion of the rock 11 overlapping with the mask 602 having the shape of the man's hand is removed because the rock 11 is present behind the man's hand 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matsui’s to detect hand gesture as taught by Jin, to change augmented reality information corresponding to the user gesture; and combine Matsui and Jin’s to detect hand gesture as taught by Marti, to alter one or more aspects of the image conveniently via hand gesture.

Regarding claim 20, Matsui as modified by Jin and Marti discloses the apparatus of claim 11, wherein the hand information further comprises information indicating an angle of the at least one hand (Jin’s paragraph [0102]: when the user's finger 10 is bent at an angle 11, the wearable device 200 can detect or track this gesture). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matsui’s to detect hand gesture as taught by Jin, to change augmented reality information corresponding to the user gesture; and combine Matsui and Jin’s to detect hand gesture as taught by Marti, to alter one or more aspects of the image conveniently via hand gesture.

Claim 1 recites the functions of the apparatus recited in claim 11 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the method steps of claim 1.
Claim 7 recites the functions of the apparatus recited in claim 18 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the method steps of claim 7.
Claim 9 recites the functions of the apparatus recited in claim 20 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 20 applies to the method steps of claim 9.

Regarding claim 10, Matsui as modified by Jin and Marti discloses the image synthesis method according to claim 9, wherein the acquiring image rendering information based on the identifier for identifying the virtual object and the hand information further comprises:
acquiring rendering angles of the virtual object and the at least one hand, wherein an angle of the virtual object varies with the angle of the at least one hand (Matsui’s paragraph [0052]: in step S505, the positional relationship between the object in the real space assumed in 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Matsui’s to detect hand gesture as taught by Jin, to change augmented reality information corresponding to the user gesture; and combine Matsui and Jin’s to detect hand gesture as taught by Marti, to alter one or more aspects of the image conveniently via hand gesture.

Claim 12 recites the functions of the apparatus recited in claim 11 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the medium steps of claim 12.

Regarding claim 23, Matsui as modified by Jin and Marti discloses the method of claim 1, further comprising:
displaying the synthetic image, the synthetic image comprising the virtual object that is positioned at the at least one key point of the at least one hand and is movable following a movement of the at least one key point of the at least one hand (Marti’s paragraph [0013]: The tracking sensor 102 may provide video capabilities and enable tracked objects to be output via the display in real-time, for example, a gesture made by a hand… in response to the tracking sensor 102 tracking movement or a gesture of a hand, the display is to output a virtual object that moves in accordance with the movement or gesture of the hand; Matsui’s paragraph [0052]: in step S505, the positional relationship between the object in the real space assumed in step S503 and the object in the virtual space formed in step S504 is obtained; paragraph [0055] Then, in step S508, the object (603 shown in FIG. 4) and the object in the real space (604 shown in FIG. 4) are superposed). 


Claim 26 recites the functions of the method recited in claim 23 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 23 applies to the apparatus steps of claim 26.
Claim 28 recites the functions of the method recited in claim 23 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 23 applies to the medium steps of claim 28.

Claim 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui U.S. Patent Application 20020060648 in view of Jin U.S. Patent Application 20150358614, in view of Marti U.S. Patent Application 20130100008, and further in view of Kobayashi U.S. Patent Application 20160014346.
Regarding claim 17, Matsui as modified by Jin and Marti discloses acquiring the image rendering information by using the identifier for identifying the virtual object and the hand information (Matsui's paragraph [0052]: in step S505, the positional relationship between the object in the real space assumed in step S503 and the object in the virtual space formed in step S504 is obtained; Jin’s paragraph [0101]: an identifier for representing a selection of the virtual object 20 or the icon 21). However, Matsui as modified by Jin and Marti fails to disclose reading from a rendering configuration file.
Kobayashi discloses reading from a rendering configuration file (paragraph [0125]: Image restoring unit 53 restores the original image by using the shares of the differential image 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Matsui, Jin and Marti’s to use configuration file as taught by Kobayashi, to allow the image data to be easily accessed.

Claim 6 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 6.

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui U.S. Patent Application 20020060648 in view of Jin U.S. Patent Application 20150358614, in view of Marti U.S. Patent Application 20130100008, and further in view of Rowe U.S. Patent Application 20060080175.
Regarding claim 19, Matsui as modified by Jin and Marti discloses the apparatus of claim 18, wherein the rendering order comprises the second order indicates an order of rendering the virtual object and the at least one hand (Matsui’s paragraph [0052]: in step S505, the positional relationship between the object in the real space assumed in step S503 and the object in the virtual space formed in step S504 is obtained; paragraph [0042]: in FIG. 4... masking processing is performed based on a priority order for each object. The first, second and third priority orders are given in this embodiment to the shark 10, the man's hand 12 and the rock 11, respectively, from the front side). However, Matsui as modified by Jin and Marti fails to disclose the first rendering order indicates an order of rendering the sequence frames of the virtual object.

Therefore, it would be obvious before the effective filing date of the claimed invention to combine Matsui, Jin and Marti’s to have rendering order as taught by Rowe, to render image efficiently and in order.

Claim 8 recites the functions of the apparatus recited in claim 19 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the method steps of claim 8.

Claim 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui U.S. Patent Application 20020060648 in view of Jin U.S. Patent Application 20150358614, in view of Marti U.S. Patent Application 20130100008, and further in view of Takemoto U.S. Patent Application 20150193985.
Regarding claim 24, Matsui as modified by Jin and Marti discloses all the features with respect to claim 11 as outlined above. However, Matsui as modified by Jin and Marti fails to disclose a scaling level of the virtual object associated with the at least one key point.
Takemoto discloses a scaling level of the virtual object associated with the at least one key point (paragraph [0019]: a virtual object generated by CAD is superimposed on a mock-up 1310 of a camera as shown in FIG. 5, thereby implementing a virtual scale model that can actually be taken in hand (key point)).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Matsui, Jin and Marti’s to scale virtual object as taught by Takemoto, to reduce various senses of incongruity generated upon superimposing a physical object and a virtual object.

Claim 21 recites the functions of the apparatus recited in claim 24 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 24 applies to the method steps of claim 21.
Claim 27 recites the functions of the apparatus recited in claim 24 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 24 applies to the medium steps of claim 27.

Claim 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui U.S. Patent Application 20020060648 in view of Jin U.S. Patent Application 20150358614, in view of Marti U.S. Patent Application 20130100008, and further in view of Fukuda U.S. Patent Application 20040183926.
Regarding claim 25, Matsui as modified by Jin and Marti discloses all the features with respect to claim 11 as outlined above. However, Matsui as modified by Jin and Marti fails to disclose a rotation parameter indicting whether the virtual object is to be rotated.
Fukuda discloses a rotation parameter indicting whether the virtual object is to be rotated (paragraph [0082]: parameters of the rotation angles showing the posture of the virtual object in the real space; rotation angle 0 means virtual object is not rotated).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Matsui, Jin and Marti’s to use rotation parameter as taught by Fukuda, to combine an image of a virtual object in an image of a real space at a predetermined position, angles, etc. and which are able to easily set the position, angles, posture, etc. of the virtual object.

Claim 22 recites the functions of the apparatus recited in claim 25 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 25 applies to the method steps of claim 22.

Response to Arguments

Applicant's arguments filed 2/19/2021, page 7 - 8, with respect to the rejection(s) of claim(s) 1, 11 and 12 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Matsui U.S. Patent Application 20020060648 in view of Jin U.S. Patent Application 20150358614, and further in view of Marti U.S. Patent Application 20130100008, as outlined above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616